DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 3/7/2020.
Response to Arguments
Applicant’s arguments with respect to claims 13-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2013/0034336 to Cassell et al.

    PNG
    media_image1.png
    535
    715
    media_image1.png
    Greyscale

 	Cassell shows the following.
Claim 13. (currently amended) An optical fiber distribution system
comprising: 	a base 40; a patch panel 82 mounted to the base and including a plurality of ports configured to receive optical fiber cables, the optical fiber distribution system having a closed condition in 
which the patch panel is substantially unexposed, and an open condition in which 

when the cover is coupled to the base and in the open condition when the cover is separated from base; and a first hanging element 100 (on the left) coupled to the base and configured to engage a wire to suspend the base and the patch panel from the wire; and a second hanging element 100 (on the right) coupled to the cover and configured to engage the wire to suspend the cover from the wire.
 	Claim 14. (original) The optical fiber distribution system of claim 13, wherein the base includes one or more apertures (see apertures on top and bottom where cable 36 and 42 inserted) configured to permit passage of the optical fiber cables 36, 42 through the base.
 	Claim 15. (original) The optical fiber distribution system of claim 13, further comprising a hanger plate assembly 98 including a plurality of hangers, wherein each hanger is adapted to support an optical fiber cable thereon.
 	Claim 17. (original) The optical fiber distribution system of claim 15, further comprising a plurality of supporting members 96 (more detail shown as144, 146, 240 in fig. 15) mounted to and extending from the base, wherein the patch panel is mounted to the plurality of supporting members 96.  
.
 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassell et al.
 	Cassell discloses every aspect of claimed invention except for the hanger plate hingedly coupled to the patch panel.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the hanger plate hingedly coupled to the patch panel as needed for the purpose of easier access to the hanger plate from the patch panel.  It is clear this would improve the device.
  	
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an optical fiber distribution system comprising all the specific elements with the specific combination as set forth in claims.
Claims 1-12 and 21 are allowed.
the prior art does not disclose or suggest an optical fiber distribution system comprising all the specific elements with the specific combination as set forth in claims.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN E KIM/Primary Examiner, Art Unit 2883